                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

CHINA COOPER WILCOX, individually                                           PLAINTIFF
and as executor of the estate of I.C.

v.                        CASE NO. 3:19-CV-00288-BSM

DART TRANS, INC., et al.                                                DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 8th day of June, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
